Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dryja on Feb. 22, 2022.

35. (currently amended) A communication apparatus comprising:	a memory storing instructions; and
	one or more processors configured to execute the instructions to:
	generate a transport layer packet including identification information in a packet region different from a service data unit, the identification information being used in an upper layer of a transport layer; and	transmit the transport layer packet,
	wherein the transport layer packet is a stream control transmission protocol (SCTP) packet and includes the identification information outside a header and in a chunk of SCTP,	wherein the header is an SCTP common header, 
	wherein the communication apparatus is a core network node, and
	wherein the one or more processors are configured to transmit the transport layer packet from the core network node to a radio access network node.

46-51. (cancelled)
35, wherein the chunk is an SCTP INIT chunk or an SCTP INIT ACK chunk.

54. (currently amended) A method in a core network node, the method comprising:	generating a transport layer packet including identification information in a packet region different from a service data unit, the identification information being used in an upper layer of a transport layer; and	transmitting the transport layer packet from the core network node to a radio access network node,
	wherein the transport layer packet is a stream control transmission protocol (SCTP) packet and includes the identification information outside a header and in a chunk of SCTP, and	wherein the header is an SCTP common header.
Allowable Subject Matter
Claims 35 – 45 and 52 - 54 are allowed.
The following is the examiner’s statement of reasons for allowance: 

Ho US PGPub: US 2008/0137568 A1 Jun. 12, 2008.
When there is a packet 200 required for transmission in an application layer, the packet 200 will be transmitted to the first determination module 201 first to determine whether all the reserved bits are 1. If not, the conventional way is adopted to transmit the packet 200. If yes, a source port 30 of the packet 200 or a protocol identification 32 of a first chunk 31 is retrieved to classify the packet 200. The SCTP packet comprises a plurality of chunks (Fig. 3, paragraph 0023).

The first determination module 201 classifies the packet 200 according to a source port 30 of the packet 200 or a protocol identification 32 of a first chunk 31. Categories of the packet 200 are defined as a reliable packet, an ordered packet, a partial reliable packet, a partial ordered packet, an unreliable packet, and an unordered packet, etc. These packet categories are defined in the SCTP specification (Fig. 7/702, paragraph 0035).

Baum US PGPub: US 2012/0185917 A1 Jul. 19, 2012.
The four (4) bit version field 602 indicates the version number of the IP, in this case, version 4. The 4-bit Internet header length field 604 identifies the length of the header 412 in 32-bit words. The 8-bit type of service field 606 indicates the service level that the IP datagram 420 should be given. The 16-bit total length field 608 identifies the total length of the IP datagram 420 in octets. The 16-bit identification field 610 is used to help reassemble fragmented user data carried in multiple packets (Figs. 6A/610, 6B/622’, 13/1310, paragraphs 0026, 0028).

	Cho US PGPub: US 2018/0316690 A1 Nov. 1, 2018.
A method for transmitting and receiving data in a wireless communication system (ABSTRACT).
An S1 control plane interface (S1-MME) is defined between an eNB and an MME. As in the user plane, a transport network layer is based on IP transmission. For the reliable transmission of message signaling, a stream control transmission protocol (SCTP) layer is added over the IP layer (Fig. 5, paragraph 0150).
The one or more information blocks transmitted from the UE to the eNB may include a header 2910, a first information block 2920, a second information block 2930, and a MAC-1 field 2940 (Figs. 29, 30, 33 and 34, paragraph 0629, 0630).

Sivavakeesar US Patent: US 10,097,922 B2 Oct. 9, 2018.
A communication system is disclosed comprising a gateway, a number of base stations, and a mobile device. The gateway holds information mapping address data for each base station to information identifying a respective cell operated by that base station. A base station obtains information identifying a cell operated by a neighbor base station and provides this information to the gateway (ABSTRACT). 
The TNL address facilitates communication between base stations via a so-called X2 interface, which is provided between each neighbour base station pair. The X2 interface uses the Stream Control Transmission Protocol (SCTP) to transmit data between the base stations (column 1, lines 41 – 46). 
The gateway apparatus may further comprise means for registering said at least one base station using a second communication protocol over said a first communication protocol. In this case, the first communication protocol may be a Stream Control Transmission Protocol (SCTP) and said second communication protocol may be an X2 protocol (column 4, lines 27 – 33).
The base station may further comprise means for registering with said gateway apparatus using a second communication protocol over said a first communication protocol. In this case, the first communication protocol may be a Stream Control Transmission Protocol (SCTP) and the second communication protocol may be an X2 protocol (column 5, lines 30 – 36).

Leong US PGPub: US 2010/0135323 A1 Jun. 3, 2010.
Packets can be intelligently sliced by removing irrelevant portions of a packet, while retaining relevant portions. For a series of network packets, a packet is obtained from the network. The packet includes at least a header, one or more packet fields, and a first data payload (ABSTRACT, paragraph 0010).
The obtained packet uses the Stream Control Transmission Protocol (SCTP) as specified in RFC 4960 and RFC 3286. Referring to FIG. 13, an exemplary SCTP packet 1300 has a common header 1302 and one or more chunks. Each chunk 1304, 1306, 1308, and 1310 has a header 1314, 1316, 1318, and 1320, respectively, and a data payload 1324, 1326, 1328, and 1330, respectively (Fig. 13, paragraph 0052).
According to the IP specification, layout 800 in FIG. 8 is the format of an IP packet header. The size of header can be 20-60 bytes long, depending if optional fields 802 are present. Among other information, the header contains information fields such as the length of the header 804 and header checksum 806 (Fig. 8, paragraph 0040).

Sharp US Patent: US 6,694,471 B1 Feb. 17, 2004.
An exemplary SCTP packet 50 in which messages may be communicated between SCTP user applications 16. SCTP packet 50 includes a common header 52 and one or more chunks 54. Common header 52 includes a source port number 56 and a destination port number 58 to allow multiplexing of different SCTP associations at the same IP address, a verification tag 60 to validate the source of packet 50, and a checksum 62 used for end-to-end error detection. Each chunk 54 includes a chunk type field 64, a flag field 66, a chunk length field 68, and a chunk value 70. Each chunk 54 may include either user application data or SCTP control information. As is described below, the type and format of the data included as chunk value 70 depends on the chunk type (Fig. 2, column 4, lines 27 – 40).

Wu US PGPub: US 2008/0096562 A1 Apr. 24, 2008.
An SCTP packet, which comprises a common header 100 and a number of chunks. The chunks are distinct SCTP protocol messages. The common header shared by all chunks in a packet consists of a source port number 101, a destination port number 102, a verification tag 103 and a checksum 104. The source and destination addresses are carried in the IP layer packet header. (Fig. 1A, paragraph 0006).
The mobile station 200 sends an SCTP INIT chunk to mobile station 250 as illustrated with arrow 303. The INIT chunk is carried in an IP packet, which specifies IP-B as the destination address and IP-A, the address of mobile station 200, as the source address. An INIT chunk may also specify a number of other IP addresses via which mobile station 200 is also reachable should there be other such IP addresses (Fig. 3/303, paragraph 0048).

Vengalil US PGPub: US 2017/0026405 A1 Jan. 26, 2017.
A method and a device are provided for categorizing a Stream Control Transmission Protocol (SCTP) receiver terminal (120) as a malicious SCTP receiver terminal, which generates spoofed optimistic SCTP selective acknowledgement (SACK) packet for exploiting a SCTP transmitter terminal as a flood source for Denial-of-Service attacks (ABSTRACT).
A SCTP common header 210 and data chunk 220. The common header 210 further consists of a 16 bit Source Port Number 230, a 16 bit Destination Port Number 240, 32 bit Verification Tag 250 and a 32 bit Checksum 260. The Source Port Number 230 and Destination Port Number 240 are used to uniquely identify the SCTP association and correctly map SCTP packets to the association (Fig. 2, paragraph 0116).

Claims 35 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a communication apparatus comprising: a memory storing instructions; and
one or more processors configured to execute the instructions to: generate a transport layer packet including identification information in a packet region different from a service data unit, the identification information being used in an upper layer of a transport layer; and transmit the transport layer packet,
wherein the transport layer packet is a stream control transmission protocol (SCTP) packet and includes the identification information outside a header and in a chunk of SCTP, wherein the header is an SCTP common header, wherein the communication apparatus is a core network node, and wherein the one or more processors are configured to transmit the transport layer packet from the core network node to a radio access network node, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 54 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method in a core network node, the method comprising: generating a transport layer packet including identification information in a packet region different from a service data unit, the identification information being used in an upper layer of a transport layer; and transmitting the transport layer packet from the core network node to a radio access network node, wherein the transport layer packet is a stream control transmission protocol (SCTP) packet and includes the identification information outside a header and in a chunk of SCTP, and wherein the header is an SCTP common header, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642